[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: OBJECTION TO CLAIM FOR TRIAL LIST (#149)
The defendant, Rogers Lake West Shores Association, Inc.'s, objection to the plaintiffs' claim for the trial list dated May 12, 1998 must be overruled. The court notes that the Town of Old Lyme joins in this motion. However, in footnote 2, page 455 of the Appellate Court's decision, it is noted that the plaintiffs did not appeal the trial court's decision that the town was not responsible for the maintenance of Spruce Street. Accordingly, the case was reversed and remanded only with respect to the Association.
In that regard, in footnote 11 on page 36 of its decision inMannweiler v. La Flamme, 232 Conn. 27 (1995), the Supreme Court stated that once notice to the other property owners has been given, if any owner joins as a party and objects to the judgment already rendered, the case must be retried ab initio so that the new party has a full opportunity to participate therein.
Since in this case, Thomas Colangelo, a resident of Spruce Street and a member of the Association, has been joined as a party and objects to the judgment rendered a new trial must be ordered.
The objection to the claim for the trial list is hereby overruled
D. Michael Hurley, Judge Trial Referee CT Page 8456